Case 6:20-cv-06121-RTD Document 23                  Filed 01/28/21 Page 1 of 2 PageID #: 114




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


BRADLEY C. BURCHFIELD                                                               PLAINTIFF


V.                                   Civil No. 6:20-cv-06121


SHERIFF MIKE MCCORMICK, CHIEF
ELROD, JOHN DOE JAIL DOCTOR,
NURSE B. JOHNSON, NURSE BETTY
LNU, GOVERNOR ASA HUTCHINSON,
ATTORNEY GENERAL LESLIE
RUTLEDGE, ARRESTING OFFICER JOHN
DOE, PUBLIC DEFENDER TIM
BECKHAM, MEMBERS OF THE UNITED
STATES CONGRESS, PRESIDENT
DONALD TRUMP, JAK MA (Owner of
Alibaba.com and Alibabaexpress.com), JOHN
DOE DIRECTOR OF THE DEA,
PROSECUTING ATTORNEY TRENT
DANILES, JUDGE HERNSBERGER,
JUDGE WRIGHT, JODGE OHMS,
ATTORNEY GENERAL WILLIAM BARR                                                   DEFENDANTS



                                            ORDER


        The Court has received a Report and Recommendation (ECF No. 8) from United States

Magistrate Judge Barry A. Bryant. Plaintiff, who proceeds in pro se, filed a complaint against

numerous defendants alleging violations of civil liberties pursuant to 42 U.S.C. § 1983 (ECF No.

1).   After screening the complaint under the provisions of the Prison Litigation Reform Act, 28

U.S.C. § 1915A (the PLRA), Judge Bryant issued a comprehensive written report recommending

that Plaintiff’s Complaint be dismissed without prejudice and that the dismissal constitutes a

”strike” under 28 U.S.C. § 1915(g). Plaintiff timely filed an Objection to the Report and


                                                1
Case 6:20-cv-06121-RTD Document 23                   Filed 01/28/21 Page 2 of 2 PageID #: 115




Recommendation (ECF No. 9), and the matter is now ripe for consideration.

       Having conducted a de novo review of the portions of the Report and Recommendation

to which Plaintiff has objected, 28 U.S.C. § 636(b)(1), this Court finds the Objections offer

neither law nor fact requiring departure from the Magistrate’s findings. Accordingly, the Report

and Recommendation (ECF No. 8) is proper, contains no clear error, and should be and hereby

is ADOPTED IN ITS ENTIRETY.

       Accordingly, the Court makes its Order as follows:

       IT IS ORDERED that Plaintiff’s Complaint (ECF No. 2) should be and hereby is

DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that this dismissal constitutes a “strike” under 28 U.S.C. §

1915(g), and the Clerk of Court is directed to place a § 1915(g) strike flag on the case.

       SO ORDERED this 28th day of January 2021.

                                                             /s/Robert T. Dawson
                                                             ROBERT T. DAWSON
                                                             SENIOR U.S. DISTRICT JUDGE




                                                 2
